This opinion is subject to administrative correction before final disposition.




                                 Before
                  CRISFIELD, HITESMAN, and GASTON,
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                            Philip J. FINK
               Private First Class (E-2), U.S. Marine Corps
                                Appellant

                              No. 201800250

                           Decided: 6 February 2020

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major Terrance J. Reese, USMC. Sentence adjudged 6
   June 2018 by a general court-martial convened at Marine Corps Base
   Camp Lejeune, North Carolina, consisting of a military judge sitting
   alone. Sentence approved by the convening authority: bad-conduct
   discharge. 1

   For Appellant: Major Matthew A. Blackwood, USMCR.

   For Appellee: Captain Luke Huisenga, USMC; Captain Brian L.
   Farrell, USMC.

                          _________________________




   1 Pursuant to the pretrial agreement, the convening authority commuted the ad-
judged dishonorable discharge to a bad-conduct discharge.
                United States v. Fink, NMCCA No. 201800250


         This opinion does not serve as binding precedent, but
          may be cited as persuasive authority under NMCCA
                   Rule of Appellate Procedure 30.2.

                          _________________________

PER CURIAM:
    Appellant was convicted, pursuant to his pleas, of three specifications of
sexual assault of a child and three specifications of sexual abuse of a child in
violation of Article 120b, Uniform Code of Military Justice (UCMJ), 10 U.S.C.
§ 920b (2012).
    Appellant raises three assignments of error: (1) defense counsel was inef-
fective for erroneously advising Appellant that he would not have to register
as a sex offender, (2) defense counsel was ineffective for failing to identify and
comment on an error in the Report of Result of Trial, and (3) the military
judge erred by not entering findings by exceptions and substitutions where
the specification contained an obvious error as to the date. Appellant’s as-
signment of error (3) has merit but we find no prejudicial error and affirm.

                               I. BACKGROUND

    Appellant was 18 years old and JS was 15 when they began corresponding
in February of 2017 using a social media application. After two months, Ap-
pellant and JS met and engaged in sexual contact on two occasions. A neigh-
bor of JS observed them kissing near a community kayak launch and report-
ed that to JS’s mother who then called the local police.
    Prior to entering into a pretrial agreement (PTA) with the convening au-
thority, Appellant and his trial defense counsel (TDC) discussed whether Ap-
pellant’s guilty plea would require registration as a sex offender. Appellant
had already conducted his own research on the issue and shared that with his
TDC. Appellant and his TDC then spoke to state officials from Maryland and
North Carolina to determine whether Appellant would be required to regis-
ter. Based on the conversations with the respective state officials, TDC and
Appellant believed that Appellant would not be required to register as a sex
offender.
    On 6 June 2018, the military judge signed the Report of Result of Trial for
this case, erroneously indicating that “sex offender notification [is] required”
pursuant to Department of Defense Instruction (DODI) 1325.07 (11 Mar
2013) (Administration of Military Correctional Facilities and Clemency and
Parole Authority). This statement was incorrect because the instruction
states that an “offense involving consensual sexual conduct is not a reporta-


                                        2
                United States v. Fink, NMCCA No. 201800250


ble offense if the victim was at least 13 years old and the offender was not
more than 4 years older than the victim.” DODI 1325.07, App. 4 to Enclosure
2. Correctional facilities use this report to determine whether state notifica-
tion of a sex offender is required. If so, facility officials must advise the of-
fender to ensure that he understands his obligations; this additional advice is
documented on a DD Form 2791. This form is also sent to state and local law
enforcement agencies in the area where the sex offender states he may relo-
cate after release from confinement. Appellant was not sentenced to confine-
ment but was required to report to the Camp Lejeune Brig to complete a DD
Form 2791 and acknowledge his obligations to register as a sex offender. The
DD Form 2791 relating to Appellant was sent to Maryland and North Caroli-
na law enforcement agencies and Appellant was required to register as a sex
offender with both states.
   During the course of this appeal, the Government corrected the Report of
Result of Trial to state that Appellant was convicted of an offense that did not
require sex offender notification. North Carolina rescinded its requirement
that Appellant register but Maryland did not.
   Additional facts necessary to the resolution of the assignments of error
are included in the discussion.

                               II. DISCUSSION

A. Trial Defense Counsel Was Not Ineffective
    The Sixth Amendment entitles criminal defendants to representation that
does not fall “below an objective standard of reasonableness” in light of “pre-
vailing professional norms.” Strickland v. Washington, 466 U.S. 668, 688
(1984). We apply the two-pronged test established by the Supreme Court in
Strickland to determine whether counsel was ineffective. To prevail on a
claim of ineffective assistance of counsel, an appellant must demonstrate that
his counsel’s performance was deficient, and that the deficiency resulted in
prejudice. United States v. Green, 68 M.J. 360, 361-62 (C.A.A.F. 2010) (citing
Strickland, 466 U.S. 687). Appellant has the burden to prove both prongs.
United States v. Davis, 60 M.J. 469, 473 (C.A.A.F. 2005).
   Appellant must show that the TDC’s performance fell below an objective
standard of reasonableness, indicating that counsel was not functioning as
counsel within the meaning of the Sixth Amendment. United States v. Terlap,
57 M.J. 344, 349 (C.A.A.F. 2002). Our review of counsel’s performance is
highly deferential and there is a strong presumption that counsel provided
adequate representation. See United States v. Garcia, 59 M.J. 447, 450
(C.A.A.F. 2004).



                                       3
                United States v. Fink, NMCCA No. 201800250


    Appellant must also show that prejudice resulted from the deficient per-
formance of his TDC. Strickland, 466 U.S. at 687. Such prejudice must result
in the denial “of a fair trial, a trial whose result is unreliable.” United States
v. Dewrell, 55 M.J. 131, 133 (C.A.A.F. 2001). The test for this prejudice is
whether there is a reasonable probability that, but for counsel’s error, there
would have been a different result. United States v. Quick, 59 M.J. 383, 386-
87 (C.A.A.F. 2004).

   1. Sex offender registration advice was not deficient
    Appellant avers that his TDC was ineffective because he told Appellant
that his pleas of guilty would not result in a requirement to register as a sex
offender. We disagree.
    We find that Appellant’s counsel was not deficient and that Appellant
therefore does not satisfy the first prong of the Strickland test. In United
States v. Miller, the Court of Appeals for the Armed Forces (CAAF) examined
whether the first prong of the Strickland test was met when a TDC failed to
inform a member that his guilty plea would require him to register as a sex
offender. 63 M.J. 452, 458-59 (C.A.A.F. 2006). The CAAF found that “[g]iven
the plethora of sexual offender registration laws enacted in each state, it is
not necessary for trial defense counsel to become knowledgeable about the
sex offender registration statutes in every state.” Id. at 459. TDCs are re-
quired, however, to advise their clients of the contents of the relevant De-
partment of Defense instruction, which identifies those offenses that trigger
mandatory sex offender reporting. See id.
    Here, TDC did more than required by Miller. He and Appellant spoke to
state officials in both North Carolina and Maryland to determine whether
Appellant would have to register as a sex offender. TDC relied on the asser-
tions of these state officials and concluded that Appellant would not have to
register in either state. This conclusion was reasonable based on the due dili-
gence of the TDC in researching and speaking directly with state officials re-
sponsible for administering their respective state sex offender registration
programs. We are also certain that Appellant was informed that registration
was at least a possible consequence of his guilty plea as demonstrated by the
terms of the PTA and the colloquy between Appellant and the military judge.
Appellant signed the PTA on 11 May 18. Paragraph 11.d., titled “Sexual Reg-
istration” states:
          My defense counsel has advised me that my guilty pleas to
       the charges and specifications contained in this agreement may




                                        4
                   United States v. Fink, NMCCA No. 201800250


         result in mandatory sex offender registration. My defense
         counsel has advised me of the accompanying consequences of
         sex offender registration. 2
    During Appellant’s guilty plea the military judge asked Appellant if he
understood that there was a “possibility that [he] will have to register as a
sex offender?” Appellant answered, “Yes, sir.” The military judge then asked
if Appellant understood “the potential effects of . . . registration laws in [his]
case?” and, in light of those effects, did he “still want to plead guilty?” Appel-
lant answered both of these questions, “Yes, sir.”
    Because we find that TDC’s performance was not deficient, we do not
need to explore whether Appellant was prejudiced. We note however that the
Report of Result of Trial was corrected to reflect that registration is not re-
quired consistent with TDC’s conclusion. While North Carolina rescinded its
order requiring registration, we cannot explain why the State of Maryland
has not done so as well. While unfortunate for Appellant, this is not prejudice
that resulted from TDC’s performance. TDC’s performance and advice were
correct and not deficient and therefore not ineffective.

   2. Waiving post trial matters submission was not deficient
    Appellant also contends his TDC was ineffective because he failed to re-
quest clemency and failed to submit post trial matters addressing an error in
the Report of Result of Trial stating the offenses required sex offender notifi-
cation. We disagree.
    Again we find that Appellant’s counsel was not deficient and that Appel-
lant therefore does not satisfy the first prong of the Strickland test. First,
Appellant was sentenced to only a dishonorable discharge. Pursuant to the
PTA, the convening authority was required to commute that sentence to a
bad-conduct discharge. There was no other possible action the CA could take
to benefit Appellant. It was reasonable for TDC to forego submitting a re-
quest for clemency knowing that the CA could not lawfully grant any relief
with respect to the findings or sentence. Second, the administrative error Ap-
pellant complains of was not a legal error affecting the findings or sentence
that the staff judge advocate or defense counsel were required to address. See
RULE FOR COURTS-MARTIAL 1106(d)(4), (f)(4), MANUAL FOR COURTS-MARTIAL,
UNITED STATES (2016 ed.). Nonetheless it was an important administrative
mistake that several officers failed to recognize.




   2   Appellate Exhibit XIII at 7.




                                        5
                  United States v. Fink, NMCCA No. 201800250


    Even if TDC’s decision to forego commenting on the staff judge advocate’s
recommendation and attachments, to include the Report of Result of Trial,
was deficient, Appellant can show no prejudice that calls into question the
fairness and reliability of his court-martial. The convening authority could
not grant any clemency and the administrative error on the Report of Result
of Trial was corrected and delivered to Maryland and North Carolina. TDC’s
performance was not deficient and Appellant cannot show prejudice. There-
fore, his claim of ineffective assistance of counsel fails.

B. The Military Judge Erred by Not Entering Findings by Exceptions
and Substitutions
   Appellant contends that the military judge erred by failing to make find-
ings by exceptions and substitutions. We agree.
   Military judges have broad discretion to accept guilty pleas. See United
States v. Phillips, 74 M.J. 20, 21 (C.A.A.F. 2015). We review the military
judge’s “decision to accept a guilty plea” applying an abuse of discretion
standard. United States v. Weeks, 71 M.J. 44, 46 (C.A.A.F. 2012). Military
judges abuse their discretion when they “accept a guilty plea without an ade-
quate factual basis” or when the acceptance is “based on an erroneous view of
the law.” Id. We review de novo questions of law “arising from the guilty
plea.” United States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008).
    The charge sheet alleges that Specification 2 of Charge II occurred on “14
April 1017,” an obvious error that only the Article 32, UCMJ, Preliminary
Hearing Officer noticed and which was never corrected on the charge sheet.
Appellant entered into a stipulation of fact in which he initialed the section
titled “Specification 2 of Charge II” and the date changed to “14 April 2017.”
Appellant also stated during the providence inquiry that he put his hand in
JS’s pocket and fondled his penis on 14 April 2017. 3
    The military judge accepted Appellant’s plea of guilty to Specification 2 of
Charge II, and announced his findings. Despite the variance between the
date alleged on the charge sheet and the date indicated in both Appellant’s
providence inquiry and the stipulation of fact, the military judge did not an-
nounce his findings by exceptions and substitutions. He therefore abused his
discretion by accepting Appellant’s plea of guilty without a sufficient factual
basis as to the date of the offense. However, failure to enter findings by ex-
ceptions and substitutions did not prejudice Appellant because the error “per-
tained only to the date on which the offense occurred and did not indicate any



   3   Record at 50-53.




                                       6
               United States v. Fink, NMCCA No. 201800250


greater criminal conduct than that which actually occurred.” United States v.
Engle, No. 200501044, 2006 CCA LEXIS 115, at *16 (N-M. Ct. Crim. App. 31
May 2006) (unpub. op.). It was an obvious administrative error and Appellant
does not claim confusion over in which millennium he is alleged to have
committed the offense. Accordingly, we except the year “1017” from Specifica-
tion 2 of Charge II, and substitute the year “2017.” We order corrective action
in the decretal paragraph.

                             III. CONCLUSION

   The excepted language from Specification 2 of Charge II is set aside and
dismissed. The findings as excepted and substituted are affirmed. Further,
we reassess the sentence in accordance with United States v. Winklemann, 73
M.J. 11 (C.A.A.F. 2013), and affirm the sentence of a dishonorable discharge
as originally adjudged. The convening authority shall issue a supplemental
court-martial order, consistent with the opinion of this Court.
   The approved findings, as modified by this Court, and the sentence as re-
assessed, are correct in law and fact and no error materially prejudicial to
Appellant’s substantial rights occurred. Arts. 59, 66, UCMJ. The findings and
sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      7